EXHIBIT 10.2

M&T BANK CORPORATION

SUPPLEMENTAL RETIREMENT SAVINGS PLAN

(January 1, 2013 Restatement)



--------------------------------------------------------------------------------

EXHIBIT 10.2

 

Table of Contents

 

              Page   ARTICLE I HISTORY AND PURPOSE      1    ARTICLE II
DEFINITIONS      2    ARTICLE III ELIGIBILITY AND PARTICIPATION      4      3.1
  

Eligibility to Participate

     4      3.2   

Deferral Elections

     4      3.3   

Payment Elections

     4    ARTICLE IV CALCULATION OF CREDITS TO PLAN ACCOUNTS; VESTING      6   
  4.1   

Matching Contributions

     6      4.2   

Retirement Accumulation Contributions

     6      4.3   

Elective Deferrals

     6      4.4   

No Duplication of Benefits

     6      4.5   

Vesting

     6    ARTICLE V INDIVIDUAL ACCOUNTS, INVESTMENTS AND VALUATIONS      7     
5.1   

Accounts

     7      5.2   

Investment Elections

     7      5.3   

Reallocation of Investments

     7      5.4   

Investment Returns

     7    ARTICLE VI PAYMENT OF BENEFITS      8      6.1   

Commencement of Benefits

     8      6.2   

Mandatory Delay of Certain Benefit Payments to Specified Employees

     8      6.3   

Accelerated Payments Due to Financial Hardship

     8      6.4   

Mandatory Cashouts

     8      6.5   

Discretionary Delay in Benefit Payments

     9      6.6   

Payment on Death or Disability

     9      6.7   

Payment by Employer

     9    ARTICLE VII ADMINISTRATION      10      7.1   

Administration

     10      7.2   

Claims and Appeals

     10    ARTICLE VIII AMENDMENT AND TERMINATION      11      8.1   

Amendment and Termination of Plan

     11      8.2   

Benefit Payments Upon Termination of Plan

     11    ARTICLE IX MISCELLANEOUS      12      9.1   

No Effect on Employment Rights

     12      9.2   

Plan Unfunded

     12      9.3   

Binding on Employers, Employees and Their Successors

     12      9.4   

Spendthrift Provisions

     12      9.5   

Disclosure

     12      9.6   

State Law

     12      9.7   

Incapacity of Recipient

     12      9.8   

Unclaimed Benefit

     12      9.9   

Elections, Applications, Notices

     13      9.10   

Severability

     13      9.11   

Headings

     13      9.12   

Compliance with Code Section 409A

     13   



--------------------------------------------------------------------------------

EXHIBIT 10.2

 

ARTICLE I

HISTORY AND PURPOSE

This M&T Bank Corporation Supplemental Retirement Savings Plan is maintained by
the Manufacturers and Traders Trust Company to provide supplemental retirement
benefits to select management and highly compensated employees of the Company
and certain of its affiliates, contributions on whose behalf under the M&T Bank
Corporation Retirement Savings Plan (the “RSP”) are subject to certain
limitations imposed by the Internal Revenue Code (the “Code”). The Plan was
amended and/or restated several times for compliance with Code Section 409A,
most recently as of January 1, 2008. The Manufacturers and Traders Trust Company
now wishes to further amend and restate the Plan, effective as of January 1,
2013, to make changes to the Plan’s design.

 

1



--------------------------------------------------------------------------------

EXHIBIT 10.2

 

ARTICLE II

DEFINITIONS

When used herein, the following words have the meanings indicated unless a
different meaning is clearly required by the context. All other terms used
herein with initial capital letters that are not defined below have the meanings
given them under the RSP unless otherwise specified herein or as otherwise
qualified by the context in which the term is used.

Account – the account maintained for a Participant under Section 5.1.

Beneficiary – the person entitled to distribution of a Participant’s Account
after the Participant’s death. A Participant’s Beneficiary under this Plan is
the person designated (or otherwise determined) as the Participant’s beneficiary
under the RSP.

Committee – see Article VII.

Company – Manufacturers and Traders Trust Company, or any successor.

Compensation – has the meaning given in the RSP, without regard to the
Compensation Limitation, plus amounts deferred by a Participant under this Plan
and any other nonqualified deferred compensation plan maintained by any
Employer. For purposes of deferral elections under Section 3.2 and matching
contributions under Section 4.1, Compensation does not include any bonus pay
that constitutes “performance based compensation” as defined in regulations
under Code Section 409A.

Compensation Limitation – the annual compensation limitation under Code Section
401(a)(17), as in effect for any calendar year and as determined for the RSP.

Disability – exists when a Participant is determined (a) to be totally disabled
by the federal Social Security Administration, or (b) to have a “disability”
under his Employer’s long-term disability plan. A Disability must also satisfy
the requirements for being a disability under Code Section 409A.

Employee – a common law employee of an Employer who is classified by the
Employer at the Senior Vice President level or higher and who is designated by
the Committee as eligible for this Plan.

Employer – Manufacturers and Traders Trust Company and any affiliate that has
adopted the RSP and is an “Employer” thereunder.

Grandfathered Account Balance – a Participant’s vested Account balance as of
December 31, 2004, as adjusted for earnings and losses.

Participant – an Employee who has become a Participant under Section 3.1,
including a former Employee who still has an Account balance under this Plan.

Plan – the M&T Bank Corporation Supplemental Retirement Savings Plan, as
contained herein, as amended.

 

2



--------------------------------------------------------------------------------

EXHIBIT 10.2

 

Plan Year – the calendar year.

Post-2004 Account Balance – that portion of a Participant’s Account attributable
to amounts credited as of a date after December 31, 2004, as adjusted for
earnings and losses.

Separation from Service – a Participant’s separation from service (within the
meaning of regulations under Code Section 409A) with the Participant’s Employer
and all entities with which the Participant’s Employer would be considered a
single employer under Code Section 414(b) or (c).

Any terms used herein in the masculine will be read and construed in the
feminine where they would so apply, and any terms used in the singular will be
read and construed in the plural if appropriate.

 

3



--------------------------------------------------------------------------------

EXHIBIT 10.2

 

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1 Eligibility to Participate. An Employee will become a Participant if he has
amounts credited to his Account under Sections 4.1, 4.2 or 4.3.

3.2 Deferral Elections.

(a) For each Plan Year, an Employee may elect to defer any whole percentage up
to 50% of his Compensation, and his Account will be credited with the amount
deferred in accordance with Section 4.3.

(b) A deferral election for a Plan Year must be made prior to the beginning of
the Plan Year. All deferral elections take effect for the first payroll period
beginning in a Plan Year. There is no mid-Year entry for an Employee who first
becomes eligible to participate during a Plan Year. A deferral election must be
made in the manner prescribed by the Committee.

(c) A deferral election for a Plan Year is irrevocable and may not be changed
once the Plan Year has begun. However, if a Participant takes a hardship
withdrawal under the RSP, the Participant’s deferral election under this Plan
will be cancelled automatically for the remaining payroll periods in the Plan
Year. In that event, the Participant may not make a new deferral election under
this Plan until the election for the Plan Year that begins at least six months
after the date of the hardship withdrawal.

3.3 Payment Elections.

(a) 409A Transition Elections. (1) An Employee who was a Participant as of
December 31, 2007, could have irrevocably elected by December 31, 2008, to
receive payment of his Post-2004 Account Balance either in a single lump sum or
in annual installments payable over 5 or 10 years, and to receive such
payment(s) either: (i) at a specified age or date; (ii) upon Separation from
Service; or (iii) at the earlier of (i) or (ii). Any such election had to be
made in the manner prescribed by the Committee and became effective on January 1
of the year following the year of the election.

(2) If a Participant described in paragraph (1) failed to make a timely election
under paragraph (1), the Participant’s Post-2004 Account Balance will be paid in
accordance with Section 6.1(b) as follows:

(i) If the Participant had an election in effect for a Grandfathered Account
Balance, that election applies to the Participant’s Post-2004 Account Balance.

(ii) If the Participant did not have an election in effect for a Grandfathered
Account Balance, the Participant’s Post-2004 Account Balance will be paid in a
single lump sum upon Separation from Service.

(3) Elections made (or deemed made) under this subsection (a) may be
prospectively changed in accordance with subsection (c).

 

4



--------------------------------------------------------------------------------

EXHIBIT 10.2

 

(b) Ongoing Election Rule – New Participant. When a Participant first elects to
contribute to the Plan, he may irrevocably (subject to subsection (c)) elect to
receive payment of his Account balance either in the form of a single lump sum
or in annual installments payable over 5 or 10 years, and to receive or begin to
receive such payment(s) either: (i) at a specified age or date; (ii) upon
Separation from Service; or (iii) at the earlier of (i) or (ii). If the
Participant fails to make a timely election under this subsection (b), the
Participant’s Account balance will be paid in a single lump sum upon (and on
account of) Separation from Service. Elections made (or deemed made) under this
subsection (b) may be prospectively changed in accordance with subsection (c).

(c) Ongoing Election Rule – Subsequent Years. Subject to Sections 6.2 through
6.6, a Participant’s payment election (or deemed election) under subsections (a)
or (b) of this Section 3.3 is irrevocable and may not be changed. However, a
Participant may prospectively change his payment election for amounts to be
credited to his Post-2004 Account Balance in Plan Years beginning after the date
that the new election is made. A new election must be made before the beginning
of the first Plan Year to which it applies.

 

5



--------------------------------------------------------------------------------

EXHIBIT 10.2

 

ARTICLE IV

CALCULATION OF CREDITS TO PLAN ACCOUNTS; VESTING

This Article IV sets forth the credits to Participant Accounts to be made for
Plan Years starting January 1, 2013 and thereafter. The credits made for
previous Plan Years are set forth in this Plan as it read before this January 1,
2013 Restatement.

4.1 Matching Contributions. Each Plan Year, there will be credited to a
Participant’s Account 150% of the Participant’s elective deferrals for the Plan
Year under Section 4.3 that do not exceed 3% of the Participant’s Compensation
for the Plan Year. However, no amount will be credited for a Plan Year unless
the Participant (i) contributed the maximum dollar amount allowed under the RSP
for the Plan Year and (ii) contributed at least 3% of the Participant’s
Compensation for the Plan Year to this Supplemental Plan. In addition, the
amount credited will not exceed the lesser of (a) and (b), where:

(a) is 4.5% times $350,000 minus the Compensation Limitation for the Plan Year,
and

(b) is 4.5% times the Participant’s Compensation that exceeds the Compensation
Limitation for the Plan Year.

4.2 Retirement Accumulation Contributions. Each Plan Year, there will be
credited to a Participant’s Account the excess of (a) over (b), where:

(a) is the Retirement Accumulation Contribution that would have been contributed
under Section 4.10 of the RSP for the Participant for the Plan Year, assuming
that the Compensation Limitation was $350,000, and

(b) is the amount actually contributed under Section 4.10 of the RSP for the
Participant for the Plan Year.

4.3 Elective Deferrals. Each Plan Year, there will be credited to a
Participant’s Account the amount that the Participant elects to defer under
Section 3.2.

4.4 No Duplication of Benefits. The credits to a Participant’s Account under
this Article IV will be determined and coordinated so as to prevent any
duplication of benefits under this Plan and under the RSP or any individual
agreement with the Participant.

4.5 Vesting. The portion of a Participant’s Account attributable to credits
under Sections 4.1 (Match) and 4.3 (Elective Deferrals) is fully vested at all
times. The portion of a Participant’s Account attributable to credits under
Section 4.2 (Retirement Accumulation) is vested to the same extent as the
Participant’s Retirement Accumulation Account under the RSP.

 

6



--------------------------------------------------------------------------------

EXHIBIT 10.2

 

ARTICLE V

INDIVIDUAL ACCOUNTS, INVESTMENTS AND VALUATIONS

5.1 Accounts. The provisions of the RSP concerning the maintenance of individual
accounts and investment elections by Participants will apply equally under this
Supplemental Retirement Savings Plan. Subaccounts will be maintained under each
Account to separately reflect amounts credited under Sections 4.1, 4.2 and
4.3. Amounts will be credited to a Participant’s Account under this Plan at
substantially the same time as corresponding amounts are credited under the RSP
for the Plan Year, except that matching contributions under Section 4.1 will be
credited as soon as administratively practicable, but not more than 90 days,
after the end of the Plan Year for which the matching contributions apply. If a
Participant makes multiple payment elections under Section 3.3, his Account will
be maintained so that the portion of the Account attributable to each payment
election may be separately determined.

5.2 Investment Elections. Participant investment elections under the RSP for
Salary Reduction Contributions will apply to all amounts credited to Participant
Accounts hereunder. Such amounts will be deemed to be invested initially in the
Investment Funds available under the RSP in the same proportion as reflected in
elections under the RSP. Accounts hereunder will be valued in the same manner as
RSP accounts, except that stock of M&T Bank Corporation will be stated in
dollars instead of shares.

5.3 Reallocation of Investments. The deemed investment of amounts already
credited to a Participant’s Account may be reallocated, at the Participant’s
election, among the available RSP Investment Funds in accordance with procedures
established by the Committee. Reallocation elections hereunder are independent
of reallocation elections under the RSP.

5.4 Investment Returns. Accounts hereunder will be credited with the investment
return reported by the Trust for the Investment Funds under the RSP in which the
Accounts are treated as invested.

 

7



--------------------------------------------------------------------------------

EXHIBIT 10.2

 

ARTICLE VI

PAYMENT OF BENEFITS

6.1 Commencement of Benefits.

(a) Payment of a Participant’s Grandfathered Account Balance will be made in
accordance with the terms of the Plan and the Participant’s payment election as
in effect on October 3, 2004.

(b) Payment of a Participant’s Post-2004 Account Balance will be made in the
form elected by or applicable to the Participant under Section 3.3, as follows:

(1) If payment is made on attainment of a specified age or date, payment will be
made or commence as soon as practicable (but not more than 30 days) after
January 1 of the year elected or in which the specified age is attained. If
installment payments are elected, subsequent installments will be paid as soon
as practicable (but not more than 30 days) after January 1 of each following
year during the installment period.

(2) If payment is made on account of a Separation from Service, payment will be
made or commence in accordance with Section 6.2.

6.2 Mandatory Delay of Certain Benefit Payments to Specified Employees. For
purposes of this Section, all Participants in the Plan are deemed to be
“specified employees” under Code Section 409A. In accordance with regulations
under Code Section 409A for payments to specified employees on account of a
Separation from Service, payment of any portion of a Participant’s Post-2004
Account Balance will be delayed until the earlier of (i) six months after the
termination of employment or other event that constitutes the Participant’s
Separation from Service, or (ii) the Participant’s death. Payment of any such
delayed portion of the Participant’s Account will be made or commence on the
last day of the quarter in which occurs the date that is six months after the
Participant’s Separation from Service. If installment payments are elected, then
subject to the six-month delay, the second installment will be paid as soon as
practicable (but not more than 30 days) after January 1 of the year in which
occurs the first anniversary of the Participant’s Separation from
Service. Subsequent installments will be paid as soon as practicable (but not
more than 30 days) after January 1 of each subsequent year.

6.3 Accelerated Payments Due to Financial Hardship. Notwithstanding Section 6.1,
payment of all or part of a Participant’s Grandfathered Account Balance due to
financial hardship may be made to the extent permitted under the terms of the
Plan as in effect on October 3, 2004. A Participant’s Post-2004 Account Balance
may not be paid due to financial hardship.

6.4 Mandatory Cashouts. Notwithstanding Section 6.1 and subject to Sections 6.2
and 6.5, if a Participant’s Post-2004 Account Balance as of the date of the
Participant’s Separation from Service or Disability does not exceed the
applicable dollar amount under Code Section 402(g)(1)(B), the Participant’s
entire Post-2004 Account Balance may, in the discretion of the Committee, be
paid in a single lump sum as soon as practicable after the Participant’s
Separation from Service or Disability, but not later than the later of (i) the
15th day of the third calendar month following the Participant’s Separation from
Service or Disability, or (ii) December 31 of the calendar year in which the
Separation from Service or Disability occurs.

 

8



--------------------------------------------------------------------------------

EXHIBIT 10.2

 

6.5 Discretionary Delay in Benefit Payments. Notwithstanding Sections 6.1 and
6.4, the Committee may delay payment of any portion of a Participant’s Post-2004
Account Balance by reason of any event or condition permitted under Code Section
409A, including, to the extent permissible, delays relating to (i) nondeductible
Compensation payments under Code Section 162(m), (ii) violations of loan
agreements and (iii) violations of federal securities law and other applicable
law.

6.6 Payment on Death or Disability. Notwithstanding Sections 3.3 and 6.1, in the
event of a Participant’s death or Disability, payment of any remaining portion
of the Participant’s Post-2004 Account Balance will be made to the Participant
or Beneficiary in a single lump sum on the last day of the calendar quarter in
which occurs the Participant’s death or a determination of the Participant’s
Disability.

6.7 Payment by Employer. Benefits payable to, or on behalf of, a Participant
will be paid by the Employer who last employed the Participant.

 

9



--------------------------------------------------------------------------------

EXHIBIT 10.2

 

ARTICLE VII

ADMINISTRATION

7.1 Administration. The M&T Bank Employee Benefits Plan Committee is charged
with the administration of this Plan. The Committee will have all such powers as
may be necessary to administer this Plan, including discretionary authority to
interpret and construe this Plan, to decide any dispute or question of fact
arising hereunder, to determine the right of any Employee to participate herein,
to determine the right of any Participant or Beneficiary to benefits hereunder
and to adopt such administrative rules for operation of this Plan as the
Committee, in its discretion, may deem advisable. No member of the Committee
will be liable to any person for any action taken or omitted in connection with
the interpretation and administration of this Plan unless attributable to
willful misconduct or lack of good faith. The Committee is entitled to rely
conclusively upon all tables, valuations, certificates, opinions and reports
furnished by any actuary, accountant, controller, counsel or other person
employed or engaged by the Committee or the Company with respect to this Plan. A
Committee member may not participate in any action or determination relating
solely to payment of the member’s own Account hereunder. Except as provided in
Section 7.2, decisions of the Committee made in good faith will be final,
conclusive and binding upon all parties.

7.2 Claims and Appeals. All claims for benefits, denials of claims and appeals
of denials under this Plan will be handled in accordance with the claims and
appeals procedures of the RSP.

 

10



--------------------------------------------------------------------------------

EXHIBIT 10.2

 

ARTICLE VIII

AMENDMENT AND TERMINATION

8.1 Amendment and Termination of Plan. The Company may amend or terminate this
Plan at any time. Any such amendment or termination will be made in writing by
the Board of Directors of the Company or its designee, and will be effective as
of the date specified in such writing. No amendment or termination may directly
or indirectly deprive any Participant or Beneficiary of any portion of the
Participant’s Account balance as of the date of amendment or termination without
the written consent of the Participant or Beneficiary.

8.2 Benefit Payments Upon Termination of Plan. Upon termination of the Plan, the
Company may elect to accelerate the time and form of payment of Grandfathered
Account Balances to the extent permitted under the terms of the Plan in effect
as of October 3, 2004. The time and form of payment of Post-2004 Account
Balances may be accelerated upon Plan termination, but only as allowed in
accordance with regulations under Code Section 409A.

 

11



--------------------------------------------------------------------------------

EXHIBIT 10.2

 

ARTICLE IX

MISCELLANEOUS

9.1 No Effect on Employment Rights. Nothing contained herein will confer upon
any Participant the right to be retained in the service of an Employer nor limit
the right of an Employer to discharge or otherwise deal with Participants
without regard to this Plan.

9.2 Plan Unfunded. The benefits offered under this Plan constitute nothing more
than unfunded, unsecured promises by each Employer to pay the benefits
determined under the Plan that the Employer is obligated to pay under Section
6.7. No provision will be made to segregate any assets of any Employer for
payment of benefits under this Plan. No Participant, Beneficiary or any other
person has any interest in any particular assets of the Employers by reason of
the right to receive a benefit under this Plan. A Participant, Beneficiary or
other person has only the rights of a general unsecured creditor of the Employer
by whom the Participant was last employed with respect to any rights under this
Plan. Nothing contained in this Plan constitutes a guaranty by the Employers or
any other entity that the assets of any Employer will be sufficient to pay any
benefit hereunder. All expenses and fees incurred in the administration of this
Plan will be paid by the Employers.

9.3 Binding on Employers, Employees and Their Successors. This Plan is binding
upon and inures to the benefit of the Employers, their successors and assigns
and each Participant and his heirs, executors, administrators and legal
representatives.

9.4 Spendthrift Provisions. No benefit payable under this Plan may be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge prior to actual receipt thereof by the payee. Any attempt
to anticipate, alienate, sell, transfer, assign, pledge, encumber or charge
prior to receipt will be void. The Employers are not liable in any manner for or
subject to the debts, contracts, liabilities, torts or engagements of any person
entitled to any benefit under this Plan.

9.5 Disclosure. The Committee will make available for inspection by any
Participant a copy of this Plan and any rules and regulations used by the
Committee in administering this Plan.

9.6 State Law. This Plan is established under and will be construed according to
the laws of the State of New York to the extent that such laws are not preempted
by the Employee Retirement Income Security Act.

9.7 Incapacity of Recipient. If a Participant or Beneficiary is declared
incompetent and a guardian, conservator or other person legally charged with the
care of his person or of his estate is appointed, any benefits under this Plan
to which such Participant or Beneficiary is entitled may, as determined by the
Committee in its discretion, be paid to such guardian, conservator or other
person. Except as provided herein, when the Committee in its discretion
determines that a Participant or Beneficiary is unable to manage his financial
affairs, the Committee may direct the Employer responsible for payment to make
distributions to any person for the benefit of such Participant or Beneficiary.

9.8 Unclaimed Benefit. Each Participant must keep the Committee informed of his
current address. The Committee is not obligated to search for the whereabouts of
any person. The

 

12



--------------------------------------------------------------------------------

EXHIBIT 10.2

 

obligation of the Employer to make payment of an amount due under the Plan is
satisfied by sending the payment to the last known address of the Participant
(or Beneficiary). If the Participant (or Beneficiary) does not receive the
payment within three years after it is sent, the Participant (or Beneficiary)
will forfeit all rights to the payment.

9.9 Elections, Applications, Notices. Every direction, revocation or notice
authorized or required hereunder will be deemed delivered to the Employers or
the Committee: (a) on the date it is sent via electronic transmission to the
Secretary of the Committee (with a copy to the Company’s General Counsel),
provided that receipt of the electronic transmission is acknowledged by personal
action of the Secretary of the Committee or the Company’s General Counsel within
three business days, (b) the date it is personally delivered to the Company’s
executive offices at Buffalo, New York, or (c) three business days after it is
sent by registered or certified mail, addressed to the Secretary of the
Committee (with a copy to the Company’s General Counsel) at the offices
indicated above; and will be deemed delivered to a Participant or Beneficiary:
(a) on the date it is sent via electronic transmission to the Participant or
Beneficiary, provided that receipt of the electronic transmission is
acknowledged by personal action of the Participant or Beneficiary within three
business days, (b) the date it is personally delivered to the Participant or
Beneficiary, or (c) three business days after it is sent by registered or
certified mail, addressed to the Participant or Beneficiary at the last address
shown for him on the records of the Employers. Any notice required hereunder may
be waived by the person entitled thereto.

9.10 Severability. If any provision of this Plan is held illegal or invalid for
any reason, such illegality or invalidity will not affect the remaining
provisions of this Plan, which will be construed and administered as if such
illegal or invalid provision had never been contained herein.

9.11 Headings. The headings of Sections of this Plan are for convenience of
reference only and have no substantive effect on the provisions of this Plan.

9.12 Compliance with Code Section 409A. The Plan is intended to comply with the
requirements of Code Section 409A, and the Committee will administer and
interpret the Plan in accordance with such requirements. However, the Employers
will not be liable to any Participant or Beneficiary for any benefit related
adverse tax consequences arising under Section 409A or other provision of the
Code. If any provision of the Plan conflicts with the requirements of Code
Section 409A, the requirements of Section 409A will supersede any such Plan
provision.

IN WITNESS WHEREOF, the Company has signed this restated Plan document on the
date set forth below.

 

    MANUFACTURERS AND TRADERS TRUST COMPANY Date: 2/27/15     By:  

/s/ Ann Marie Odrobina

 

13



--------------------------------------------------------------------------------

AMENDMENT NO. 1

TO THE

M&T BANK CORPORATION

SUPPLEMENTAL RETIREMENT SAVINGS PLAN

(January 1, 2013 Restatement)

Manufacturers and Traders Trust Company (“Company”) hereby adopts this Amendment
No. 1 to the M&T Bank Corporation Supplemental Retirement Savings Plan (January
1, 2013 Restatement) (“SRSP”).

WITNESSETH

WHEREAS, under Section 8.1, the Company may amend the SRSP; and

WHEREAS, the Company wishes to amend the SRSP to allow participants to change
their election of the form of distribution of their Post-2004 Account Balance;
and

WHEREAS, nothing in this Amendment applies to payment of the Participant’s
Grandfathered Account Balance.

NOW, THEREFORE, the SRSP is amended as follows, effective for election changes
made after the date this Amendment is signed.

FIRST AND ONLY CHANGE

A new Section 3.3(d) is added to read as follows:

“(d) Notwithstanding subsection (c), a Participant who elected (or is deemed to
have elected) to have any portion of his Post-2004 Account Balance paid as a
lump sum may change that election to have such portion of his Post-2004 Account
Balance paid in annual installments over 5 or 10 years, subject to the
following:

(1) The election change must be made at least one year before the lump sum is
scheduled to be paid.

(2) The election change is void and does not take effect if the Participant has
a Separation from Service within one year after the election change is made.

(3) Installment payments will begin five years after the lump sum was scheduled
to be paid.

(4) Election changes may be revoked, and the lump sum election reinstated, at
any time within one year after the election change is made. After that one year
period has elapsed, the lump sum election cannot be reinstated and the
installment payment election becomes irrevocable.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Manufacturers and Traders Trust Company has caused this
Amendment No. 1 to be executed by its duly authorized officer.

 

MANUFACTURERS AND TRADERS TRUST COMPANY By:  

/s/ Ann Marie Odrobina,

  Ann Marie Odrobina,   Group Vice President Date:   4/19/16